IN THE UNITED STATES COURT OF APPEALS
                     FOR THE ELEVENTH CIRCUIT
                          _______________

                           No. 94-5138
                         _______________
                  District Court No. 94-2183-CV

CUBAN AMERICAN BAR ASSOCIATION, INC.,
CUBAN LEGAL ALLIANCE, INC.,
DUE PROCESS, INC., LIZBET MARTINEZ,
ARIANNA GONZALEZ NOBAEZ,
ARNIEL DEL CAMPO GANZALEZ, on behalf of
  themselves and all others similarly
  situated, JOVANI MIGUEL FEFFE PINO,
NESTOR RODRIGUEZ LABORI,
NELSON TORRES PULIDO, MARITZA EXPOSITO,
DAVID BUZZI, ALBERTO RODRIGUEZ GARCIA,
  on behalf of themselves and all others
  similarly situated,
LEYDIS MILAGROS RUIZ MENDEZ, on behalf of
  herself and all others similarly situated,
ELENA PINO, VIRGINIA PEREZ, on behalf of
  themselves and all others similarly situated,

                                              Plaintiffs-Appellees,

HAITIAN REFUGEE CENTER, INC.; GARRY JOSEPH,
PAULOMME EDMOND, PIERRE ONEL ANTOINE,
VOIDIEU JEAN LOUIS, BERGELINE JEAN LOUIS,
PADECI JEAN LOUIS, on behalf of themselves
  and others similarly situated,

                                            Provisional Intervenors,


                             versus


WARREN CHRISTOPHER, Secretary of State,
WILLIAM J. PERRY, Secretary of Defense,
DORIS MEISSNER, Commissioner, Immigration
  and Naturalization Service,
JANET RENO, Attorney General,
IMMIGRATION AND NATURALIZATION SERVICE,
BRIGADIER GENERAL MICHAEL WILLIAMS,
  Commander Joint Task Force,

                                              Defendants-Appellants.
                     No. 94-5231 and 94-5234

                  District Court No. 94-2183-CV

CUBAN AMERICAN BAR ASSOCIATION, INC.,
CUBAN LEGAL ALLIANCE, INC.,
DUE PROCESS, INC., LIZBET MARTINEZ,
ARRIANNA GONZALEZ NOBAEZ,
ARNIEL DEL CAMPO GONZALEZ, on behalf of
  themselves and all others similarly
  situated, JOVANI MIGUEL FEFFE PINO,
NESTOR RODRIGUEZ LABORI,
NELSON TORRES PULIDO, MARITZA EXPOSITO,
DAVID BUZZI, ALBERTO RODRIGUEZ GARCIA,
  on behalf of themselves and all others
  similarly situated,
LEYDIS MILAGROS RUIZ MENDEZ, on behalf of
  herself and all others similarly situated,
ELENA PINO, VIRGINIA PEREZ, on behalf of
  themselves and all others similarly situated,

                                                       Plaintiffs,
HAITIAN REFUGEE CENTER, INC.; GARRY JOSEPH,
PAULOMME EDMOND, PIERRE ONEL ANTOINE,
VOIDIEU JEAN LOUIS, BERGELINE JEAN LOUIS,
PADECI JEAN LOUIS, on behalf of themselves
  and others similarly situated,
                                          Provisional Intervenors-
                                                        Appellees,

                    versus

WARREN CHRISTOPHER, Secretary of State,
WILLIAM J. PERRY, Secretary of Defense,
DORIS MEISSNER, Commissioner, Immigration
  and Naturalization Service,
JANET RENO, Attorney General,
IMMIGRATION AND NATURALIZATION SERVICE,
BRIGADIER GENERAL MICHAEL WILLIAMS,
  Commander Joint Task Force,
                                            Defendants-Appellants.

                 ______________________________

          Appeals from the United States District Court
               for the Southern District of Florida
                  ______________________________
                        (January 18, 1995)

Before KRAVITCH, BIRCH and CARNES, Circuit Judges.

                                2
BIRCH, Circuit Judge:

     This case requires us to address the following issues: (1) whether
Cuban and Haitian migrants temporarily provided safe haven at the United

States' naval base at Guantanamo Bay, Cuba, and at the United States'

military installations in Panama, may assert rights under the Immigration

and Nationality Act, the 1951 United Nations Convention Relating to the
Status of Refugees, the Cuban Adjustment Act, the Cuban Democracy Act

and the Constitution of the United States; (2) whether legal organizations
can sustain First Amendment claims of freedom of speech and association
with these migrants; and (3) whether the First Amendment or the Equal

Protection clause of the Fifth Amendment dictates that the United States
government must furnish a list of Haitian migrants who are residing at
Guantanamo Bay to the Haitian Refugee Center, a legal service

organization.   The district court has entered preliminary injunctions
granting attorneys for the Cuban migrants access to all Cuban migrants

provided safe haven prior to voluntary repatriation and attorneys for Haitian
migrants access to their clients and any other Haitian migrants who request

counsel in writing, barring the government from repatriating any Cuban

migrants prior to the migrant's consultation with a lawyer, directing the
United States Attorney General to parole unaccompanied minor Haitian

migrants into the United States on the same terms that unaccompanied
minor Cuban migrants have been or may be paroled, and requiring the


                                     3
government to release the names of all Haitian migrants to the Haitian

Refugee Center. After thorough review of authority in this circuit and the
Supreme Court, we VACATE the district court's order and REMAND to the

district court with direction to dismiss the plaintiffs' claims.

                                 I. BACKGROUND

A. Factual Background
1. Cuban Migration
       On August 8, 1994, Fidel Castro, announced that the Cuban
government would no longer forcibly prevent emigration from Cuba by

boat. Castro's new policy encouraged thousands of Cubans to board
makeshift rafts and boats to escape Cuba and head for the shores of the

United States. While many were lost at sea, approximately 8000 Cubans
arrived in the United States safely.
       In an effort to quell this influx of migrants and to save the rafters'

lives, on August 19, 1994, the President of the United States ordered the
United States Coast Guard to intercept watercraft carrying persons fleeing
from Cuba and bound for the United States' border and to transport these

persons to the American naval base at Guantanamo Bay, Cuba. The United
States leases its military base at Guantanamo Bay from sovereign Cuba

under a lease agreement negotiated in 1903.1

   1
    The Agreement for the Lease to the United States of Lands in Cuba for Coaling
and Naval Stations, Feb. 23, 1903, U.S.-Cuba, art. III, T.S. No. 418, reprinted in, 6
Bevans 1113-15 [hereinafter Lease Agreement], provides that the United States has
"control and jurisdiction" over the leased land, but that Cuba retains sovereignty over

                                          4
       In August, 1994, the United States government began negotiating with

the Cuban government to halt the flow of migrants to the United States.
These diplomatic negotiations culminated on September 9, 1994, in an

accord with the Cuban government. In this accord, the United States

agreed it would only allow Cuban migrants to enter the United States by

applying for immigrant visas or refugee admittance at the United States
Interests Section in Havana, Cuba. A minimum of 20,000 persons are to be

allowed to migrate legally to the United States each year, not including
immediate relatives of United States citizens who are under no numerical
restrictions. However, in conjunction with this international agreement, the

Attorney General also ordered that no Cuban who had accepted safe haven
in Guantanamo Bay or Panama would be allowed to apply for a visa or for
asylum in the United States from safe haven.2
       Currently, Cuban migrants have three options with respect to their

residence: (1) they may remain in safe haven, (2) they may repatriate to



the land. The lease states in pertinent part:
              While on the one hand the United States recognizes the
       continuance of the ultimate sovereignty of the Republic of Cuba over
       the [leased] areas of land and water, on the other hand the Republic of
       Cuba consents that during the period of the occupation by the United
       States of said areas under the terms of this agreement the United
       States shall exercise complete jurisdiction and control over and within
       said areas . . . .
Lease Agreement, art. III.
   2
    According to Michael Skol, Principal Deputy Assistant Secretary of State for
Inter-American Affairs at the Department of State, this policy was implemented "to
deter further dangerous migration from Cuba, and to provide Cubans seeking entry
into the United States a safe alternative to boat departures . . . ." Skol Decl. ¶ 9.

                                          5
sovereign Cuba voluntarily; or (3) they may travel to a third country willing

to accept them. While more than 1000 Cubans have requested voluntarily
to be returned to Cuba, the Cuban government has restricted the return of

Cuban nationals and has delayed the voluntary repatriation process.

Persons who repatriate to Cuba voluntarily may then apply for asylum

through the regular channels commencing at the United States Special
Interests Section in Havana, Cuba.

     The United States government's expressed desire is not to maintain
these migrants for an indefinite period of time or against their will. The
government's position is that it could return the migrants to Cuba legally

without a migrant's request. However, the government has offered the
Cuban migrants safe haven for as long as the migrants wished. All Cuban
migrants volunteering to repatriate execute a form approved by the United

Nations High Commissioner for Refugees ("UNHCR") and meet with a
representative from UNHCR before returning.

     UNHCR is an agency of the United Nations specializing in the care and
well-being of refugees worldwide. UNHCR was established by the United

Nations general assembly on January 1, 1951, "to provide international

protection to refugees and to seek permanent solutions for their problems."
UNHCR, Handbook for Emergencies § 2.2(1) (1982). The UNHCR "aim[s] .
. . to secure treatment in accordance with universally recognized

humanitarian principles not directly linked to the status [as refugees] of


                                     6
those in need." Id. § 2.1(4); see also id. § 2.2(1). UNHCR has participated

with the United States government in ensuring that any return to Cuba was
made on a voluntary basis.

     In addition to UNHCR, humanitarian groups such as Amnesty

International, Inc., the U.S. Committee for Refugees, and Church World

Service (Immigration and Refugee Service) as well as legal organizations
such as the Ad Hoc group of Cuban-American Attorneys, have been allowed

to visit the migrants at the base. However, as the numbers of migrants and
the length of the stay in safe haven have increased, problems have erupted.
Many Cuban migrants have climbed over barbed wire and jumped from

treacherous cliffs into the bay in attempts to swim the mile or so back to
sovereign Cuba. Still others have scaled fences and braved a mine field in
order to reach their homeland. During early December, 1994, many were

injured during riots at the camps, particularly in Panama. The risk of
violence and danger, both to the migrants and the military personnel

charged with their care, has grown. While the United States has begun
negotiating with other countries to accept migrants from the safe haven and

has continued with the voluntary repatriation program, problems continue.

     Since consummation of the accord, the Attorney General has
exercised her discretion to parole into the United States Cuban migrants

who have sponsors in the United States and are (1) over the age of 70; (2)
who are ill; or (3) who are unaccompanied minors (under the age of 13).


                                    7
She has also begun to consider, on a case-by-case basis, the possible

parole of other Cuban children at Guantanamo Bay who are accompanied,
but who may suffer severe hardship if they remain in safe haven. Over

20,000 Cubans currently remain in safe haven at Guantanamo Bay3 and at
military installations in Panama.
2. Haitian migration
       In 1991, Haiti's elected leader, Jean-Bertrand Aristide, was ousted

from power.     As a result, thousands of Haitians departed Haiti and
attempted to reach the United States. Between May, 1992, and June, 1994,
the United States Coast Guard interdicted on the high seas Haitians bound

for the United States and returned them directly to Haiti. In June, 1994, the
government began processing some migrants for asylum in the United
States. However, in July, 1994, the United States began offering safe haven

at Guantanamo Bay to the migrant Haitians; the government was not
allowing the Haitian migrants to enter the United States, but was not
returning them directly to Haiti. At the peak of emigration in 1994, over

16,800 Haitian migrants were housed at Guantanamo Bay simultaneously.4



   3
    The base at Guantanamo Bay is divided up into various camps housing families,
single men, single women and unaccompanied children. There are two special
camps, Camps November I and II, where migrants who have voluntarily requested
to be repatriated are housed for their safety.
   4
    Haitian migrants are only being housed at Guantanamo Bay; no Haitians are in
safe haven in Panama. The camp divisions are similar to those maintained for
Cuban migrants; however, there are no special camps for those migrants who have
requested repatriation.

                                        8
       On September 19, 1994, the United States led a United Nations-

authorized military intervention in Haiti. Through these efforts, Haitian
President Jean-Bertrand Aristide was returned to power on October 15,

1994. After his reinstallation, an ever-increasing number of Haitians in safe

haven have volunteered to repatriate.             Approximately 8000 Haitians

remained at Guantanamo Bay on December 19, 1994.
B. Procedural Background

1. The Cuban Migrants' Case
       On October 23, 1994, plaintiffs-appellees, Cuban American Bar
Association, Inc., Cuban Legal Alliance, Inc., and Due Process, Inc.

(collectively "Cuban Legal Organizations"), some Cuban individuals being
held on Guantanamo Bay, and some individuals with family members being

held on Guantanamo Bay (collectively "individual Cuban plaintiffs") filed a
class action complaint requesting declaratory and injunctive relief under,
inter alia, the First and Fifth Amendments, 8 U.S.C. § 1253(h), 8 U.S.C. §
1158(a), and Article 33 of the 1951 United Nations Convention Relating to

the Status of Refugees, July 28, 1951, 19 U.S.T. 6259, [hereinafter the
Refugee Convention]5. Specifically, the Cuban Legal Organizations and the


   5
     The United States acceded to the United Nation Protocol Relating to the Status
of Refugees on November 6, 1968. The Protocol bound the United States to comply
with Articles 2 through 34 of the Refugee Convention. Protocol Relating to the
Status of Refugees, opened for accession, Jan. 31, 1967, art. I, § 1, 19 U.S.T. 6223.
The United States agreed to the Protocol with the following reservation, "[a]s to any
such provision, the United States will accord to refugees lawfully staying in its
territory treatment no less favorable than is accorded aliens generally in the same
circumstances." 19 U.S.T. at 6257.

                                         9
individual Cuban plaintiffs requested that the district court enter an

injunction preventing the defendants-appellants ("the government") from
denying the Cuban Legal Organizations reasonable access to and

communication with their Guantanamo Bay clients for legal consultation

relative to the Cuban migrants' putative rights regarding asylum petitions

and parole decisions, and an injunction prohibiting the government from
"encouraging or coercing, directly or indirectly, the repatriation to Cuba of,

and repatriating, any [Cuban migrant] currently being detained by the
United States Government." Class Action Compl. at 59, Cuban Am. Bar
Ass'n v. Christopher, No. 94-2183 (S.D. Fla. Oct. 24, 1994) [hereinafter CABA
I].
      On October 25, 1994, upon learning that at 11:30 a.m. that day the

government would return to Cuba, by plane, twenty-three Cuban migrants
who had previously volunteered for repatriation, the Cuban Legal

Organizations and the individual Cuban plaintiffs filed an emergency motion
for a temporary restraining order and request for an emergency hearing to
block the repatriation. Approximately one minute before the plane was to

take off, the district court verbally ordered the government to halt the
repatriation of these migrants.

      The district court further considered the arguments of the parties, and

on October 31, 1994, the court granted the Cuban Legal Organizations' and

the individual Cuban plaintiffs' motion for an emergency "temporary


                                     10
restraining order." Order Granting Plaintiffs' Emergency Mot. for T.R.O.,

CABA I, (Oct. 31, 1994) [hereinafter October 31 Order]. The district court
specifically granted the Cuban Legal Organizations and the individual
Cuban plaintiffs the following relief:

            (a) [The government] shall refrain from denying [Cuban
      Legal Organizations] and other counsel reasonable and
      meaningful access to the [Cuban migrants in safe haven]; and
            (b) [The government] shall refrain from repatriating any
      [Cuban migrants in safe haven], including those twenty-three
      (23) persons who were the subject of the temporary restraining
      Order entered October 25, 1994, without permitting them access
      to counsel and receipt of full information so as to assure an
      informed and voluntary decision to seek repatriation.
Id. at 13 (emphasis added). The October 31 Order was put into effect "until

further order of the court." Id.
      On November 1, 1994, the government filed a notice of appeal and a

motion requesting the district court to stay its own order. The district court
failed to grant this request and the government, on November 2, 1994,

pursuant to 28 U.S.C. § 1292(a)(1), filed a motion for summary reversal, or
in the alternative, for an emergency stay pending appeal in this court. On
November 3, 1994, we granted that request in part, staying that portion of

the district court's October 31 Order which prevented repatriation of Cuban
migrants who had requested in writing to be returned. Cuban Am. Bar

Ass'n v. Christopher, No. 94-5138 (11th Cir. Nov. 3, 1994) [hereinafter CABA
II] [hereinafter November 3 Order]. On November 4, 1994, we heard oral

argument on an expedited basis and that day modified our November 3


                                     11
Order verbally. We entered a written order on November 7, 1994, confirming

our verbal order. CABA II, (Nov. 7, 1994) [hereinafter November 7 Order].
We granted the government's motion in part and denied it in part.
Specifically, we instructed the government to allow the Cuban Legal

Organizations reasonable access to their clients and any other Cuban

migrants who, in writing, requested legal counsel. We also stayed that
portion of the district court's order that prevented the government from

arranging repatriation of Cuban migrants in Camp November, who

"expressed a desire, by written declaration, to be returned to sovereign
Cuba"; however, we barred the government from repatriating any Cuban
migrant who did not "express, by written declaration, a desire to be

returned to sovereign Cuba." November 7 Order at 2. After our November
7 Order but prior to oral argument over 241 Cubans were repatriated.
2. The Haitian Migrants' Case

     On October 31, 1994, the Haitian Refugee Center ("HRC") and some
individual Haitian migrants at Guantanamo Bay filed a motion to intervene

and a motion for temporary restraining order. HRC requested a temporary
restraining order instructing the government to afford HRC access to all

Haitian migrants at Guantanamo Bay, barring the government from denying
parole to unaccompanied Haitian minors, and ordering the disclosure of the

identities of all Haitian migrants in safe haven.




                                     12
       The district court issued two orders granting in part the relief HRC

requested in its original motion for a temporary restraining order.6               The

district court issued its preliminary order on November 22, 1994, granting
HRC access to named plaintiffs and any other Haitian migrants who

requested counsel in writing, ordering the Attorney General to parole from

safe haven unaccompanied Haitian minors in the same manner as
unaccompanied Cuban minors, and directing the government to release the

names of all Haitian migrants to HRC. Order on Provisional Intervenors'

Mot. for T.R.O., CABA I, (Nov. 22, 1994) [hereinafter November 22 Order].
Upon the government's motion, the district court granted a stay of the

November 22 Order as it applied to parole of the minor Haitians and the
release of the names of migrants, but continued in force the order allowing




   6
    Prior to the district court's ruling on the original motion for a temporary
restraining order, on November 1, 1994, the district court heard an oral motion by
HRC for a temporary restraining order blocking the government from repatriating
fourteen Haitians at Guantanamo Bay who were scheduled for imminent
repatriation. The government agreed to delay repatriation until November 3, 1994.
The government was planning to repatriate a total of fifty-four Haitians; forty of those
were returning to seek medical attention and the remaining fourteen were the
subject of the district court's order. The day after oral argument, November 2, 1994,
the district court provisionally granted the HRC's motion to intervene and entered a
temporary restraining order preventing the government's scheduled repatriation of
the fourteen Haitians. Corrected Order on Mot. to Intervene and Mot. for T.R.O.,
CABA I, (Nov. 2, 1994).
       HRC then requested that the district court bar the government from
repatriating Haitians who were scheduled to return to Haiti on November 20, 1994.
On November 18, the district court ordered that repatriation could occur as planned
under the condition that all Haitians repatriated had requested repatriation in writing.
Order on Haitian Refugee Ctr.'s Emergency Mot. for T.R.O. and Request for
Emergency Hr'g, CABA I, (Nov. 18, 1994). That repatriation took place as
scheduled.

                                          13
HRC access to detained Haitians who requested legal counsel. Omnibus

Order, CABA I, (Nov. 28, 1994) [hereinafter November 28 Order].
     Appeals from these orders were filed and on December 1, 1994, the
cases filed by the Cuban Legal Organizations and the individual Cuban

plaintiffs (No. 94-5138) and HRC and the individual Haitian migrants (Nos.

94-5231 and 94-5234) were consolidated for consideration by this court. On
December 19, 1994, after oral argument on the issues presented, we

dissolved our November 7 Order and stayed all the relief granted by the

district court in its October 31 Order, November 22 Order and November 28
Order. Furthermore, by our December 19 Order, we stayed all further
proceedings in the district court, including discovery.

3. Issues on Appeal

     We now consider the following issues on appeal:
1.   Whether the Cuban or Haitian migrants in safe haven outside the

     physical borders of the United States have any cognizable statutory
     or constitutional rights.

2.   Whether the Cuban Legal Organizations or HRC have a First

     Amendment right to associate with migrants held in safe haven
     outside the physical borders of the United States for the

     purposes of engaging in political speech and if so, whether the
     government engages in impermissible viewpoint discrimination

     violative of any First Amendment rights of the individual


                                    14
      migrants or the Cuban Legal Organizations or HRC by

      restricting the legal organizations' access to the migrants for
      the purposes of legal consultation.

3.    Whether the government must disclose to HRC the names of all

      Haitian migrants in safe haven.

                               II. DISCUSSION
A. Jurisdiction
1. Appealability of Temporary Restraining Orders

      While temporary restraining orders are not generally subject to
appellate review, Haitian Refugee Ctr., Inc. v. Baker, 950 F.2d 685, 686 (11th
Cir. 1991) [hereinafter "HRC I"]; McDougald v. Jenson, 786 F.2d 1465, 1472
(11th Cir.), cert. denied, 479 U.S. 860, 107 S. Ct. 207, 93 L. Ed. 2d 137 (1986),

"where the order has the effect of a preliminary injunction this court has

jurisdiction to review the order and is not bound by the district court's
designation of the order." HRC I, 950 F.2d at 686. To determine whether an
order denominated as a temporary restraining order is actually a

preliminary injunction, we review the duration of the order; "whether it was
issued after notice and a hearing"; the extent of evidence submitted to the

district court; and the continuing safeguards installed by the district court.
McDougald, 786 F.2d at 1472. After review of the district court's orders, we

conclude that they are in fact appealable preliminary injunctions. See
November 3 Order. With respect to the district court's October 31 Order,


                                       15
the court explicitly referred to the order as "preliminary injunctive relief."

October 31 Order at 4. Moreover, the order is of indefinite duration; it was
issued after notice and a hearing; the court received evidence and

considered declarations from both parties (commenting that no further

factual development need be made before ruling); and the court required

the parties to report jointly to it every thirty days regarding the status under
its order. We conclude that the characteristics of this October 31 Order

belie the district court's label as a temporary restraining order; it is in all
respects an appealable preliminary injunction.7 Thus, pursuant to 28 U.S.C.
§ 1292(a)(1), we have jurisdiction over an appeal from that order.

       With respect to the district court's November 22 Order and November
28 Order granting HRC and the individual Haitian parties relief, but staying

portions of that relief during appeal, the district court specifically stated that
"pursuant to 28 U.S.C. § 1292(b), the court finds that this Order involves
controlling questions of law regarding the rights of [migrants] in

Guantanamo Bay which are subject to a difference of opinion and that an

immediate appeal may advance the ultimate termination of this case."


   7
     In Sampson v. Murray, 415 U.S. 61, 94 S. Ct. 937, 39 L. Ed. 2d 166 (1974), the
Supreme Court observed:
        A district court, if it were able to shield its orders from appellate review
        merely by designating them as temporary restraining orders, rather
        than as preliminary injunctions, would have virtually unlimited authority
        over the parties in an injunctive proceeding. In this case, where an
        adversary hearing has been held, and the court's basis for issuing the
        order strongly challenged, classification of the potentially unlimited
        order as a temporary restraining order seems particularly unjustified.
Id. at 86-87, 94 S. Ct. at 951. Such is the case here.

                                         16
November 22 Order at 2. On December 1, 1994, we exercised our discretion

and permitted appeal from these orders, and accordingly, we take
jurisdiction of this appeal under 28 U.S.C. § 1292(b).

2. Standing
      In its appeal to this court for emergency relief from the district court's

October 31 order, the government raised a question regarding the standing
of the Cuban Legal Organizations and the individual Cuban plaintiffs

relative to the putative injuries to parties not before the court, specifically

all those migrants who expressed a written desire to be repatriated.
Appellants' Mot. for Summ. Reversal, or, in the Alternative for An
Emergency Stay Pending Appeal (or a Writ of Mandamus), CABA II, at 22
n.65 (filed Nov. 2, 1994). These migrants were prevented from returning to

Cuba by the district court's oral order on October 25, 1994, and by the
October 31 Order. After our November 7 Order, repatriation of those who

had expressed in writing a desire to return to sovereign Cuba was
continued as arranged with the Cuban government. Appellant's Brief at 6
n.2. But for our stay, the remaining Cuban migrants in Camp November

who had requested to be returned to Cuba would be affected by the district
court's order barring their repatriation.

      The principle of standing is "derive[d] from the Article III limits on the

jurisdiction of federal courts." Jackson v. Okaloosa County, 21 F.3d 1531,
1536 (11th Cir. 1994).


                                      17
           Before rendering a decision . . . every federal court
     operates under an independent obligation to ensure it is
     presented with the kind of concrete controversy upon which its
     constitutional grant of authority is based; and this obligation on
     the court to examine its own jurisdiction continues at each
     stage of the proceedings, even if no party raises the
     jurisdictional issue and both parties are prepared to concede it.

Hallandale Professional Fire Fighters Local 2238 v. City of Hallandale, 922
F.2d 756, 759 (11th Cir. 1991). We recognize two components to the
standing doctrine: the minimum constitutional requirements of Article III

and the prudential considerations of judicial self-government. Harris v.

Evans, 20 F.3d 1118, 1121 (11th Cir.) (en banc), cert. denied, ___ U.S. ____,
115 S. Ct. 641, ___ L. Ed. 2d ____ (1994); F.D.I.C. v. Morley, 867 F.2d 1381,
1386 (11th Cir.), cert. denied, 493 U.S. 819, 110 S. Ct. 75, 107 L. Ed. 2d 41
(1989). To meet the irreducible minimum constitutional requirements, the

plaintiff must show "(1) that he has suffered an actual or threatened injury,
(2) that the injury is fairly traceable to the challenged conduct of the

defendant, and (3) that the injury is likely to be redressed by a favorable
ruling." Harris, 20 F.3d at 1121; accord Valley Forge Christian College v.

Americans United for Separation of Church and State, Inc., 454 U.S. 464,
472, 102 S. Ct. 752, 758, 70 L. Ed. 2d 700 (1982); Jackson, 21 F.3d at 1537;
Morley, 867 F.2d at 1386.     The party must also show that prudential
considerations do not weigh against consideration of the claims. Harris, 20
F.3d at 1121; Morley, 867 F.2d at 1386. We have identified three particular
situations in which we will decline to address a party's claim for prudential


                                     18
reasons: "(1) assertion of a third party's [putative] rights rather than

individual legal rights; (2) allegation of a generalized grievance rather than
an injury peculiar to such litigant; or (3) assertion of an injury outside the

statute's or constitutional provision's zone of interests." Morley, 867 F.2d
at 1386.
      For each claim stated in a complaint, there must be a plaintiff who will

achieve some redress by the court's actions. Jackson, 21 F.3d at 1536. As
of this interlocutory appeal, the classes sought have not been certified;
neither the Cuban Legal Organizations nor the individual Cuban plaintiffs
represent the approximate 1000 Cuban residents of Camp November who

expressed their desire in writing to be returned to sovereign Cuba as soon
as possible. "Inclusion of class action allegations in a complaint does not
relieve a plaintiff of himself meeting the requirements for constitutional

standing, even if the persons described in the class definition would have
standing themselves to sue." Brown v. Sibley, 650 F.2d 760, 771 (5th Cir.

Unit A July 1981); accord Church v. City of Huntsville, 30 F.3d 1332, 1340
(11th Cir. 1994) ("[U]nless . . . one of the named plaintiffs is in real and

immediate danger of being personally injured . . . the plaintiff class lacks

standing . . . ."); Jones v. Firestone Tire and Rubber Co., 977 F.2d 527, 531
(11th Cir. 1992) (holding that a party may only represent a class to "the

extent that he has standing to bring individual claims"), cert. denied, ___
U.S. ____, 113 S. Ct. 2932, 124 L. Ed. 2d 682 (1993). We conclude that the


                                     19
plaintiffs in this case are not suffering any real or threatened injury by the

repatriation of any migrant who has expressed, in writing, his or her desire
to be returned to sovereign Cuba. None of the individual Cuban plaintiffs

claims to have requested repatriation and are therefore, outside the group

who is being affected directly by the district court's October 31 Order

barring repatriation without prior consultation with a lawyer. However, the
individual Cuban migrants may properly challenge the United States'

repatriation policies to the extent that they allege that they may suffer
imminent injury by being coerced in the future into signing declarations of
desire to repatriate or being wrongly repatriated to sovereign Cuba, whether

or not they may succeed on the merits of those claims. See Morley, 867
F.2d at 1387 (holding that standing is determined without considering the

party's likelihood of ultimately succeeding on the merits of their claims).
B. Standard of Review

      "Ordinarily, the grant of a preliminary injunction is reviewed for abuse
of discretion; however, if the trial court misapplies the law we will review

and correct the error without deference to that court's determination."
Haitian Refugee Ctr., Inc. v. Baker, 949 F.2d 1109, 1110 (11th Cir. 1991) (per
curiam) [hereinafter "Baker"], cert. denied, ___ U.S. ____, 112 S. Ct. 1245,

117 L. Ed. 2d 477 (1992). As discussed below, the district court misapplied

the law governing the issues presented in this case. Thus, we accord no




                                     20
deference to the district court's determinations in granting the preliminary

injunctions in this case.
C. The Merits

       A preliminary injunction is extraordinary relief. Church, 30 F.3d at
1342. Because of the nature of a preliminary injunction, before relief can be
granted, the party requesting the injunction must show: "(1) a substantial

likelihood of success on the merits; (2) a substantial threat of irreparable

injury; (3) its own injury outweighs the injury to the nonmovant; and (4) the

injunction would not disserve the public interest." Baker, 949 F.2d at 1110

(emphasis added); accord Church, 30 F.3d at 1342. The district court
misapplied the law in this case; thus, we accord no deference to the court's

decision.8 Under the precedent of this circuit and the Supreme Court,9 we

   8
    Despite controlling precedent in this circuit, the district court relied upon Haitian
Ctrs. Council, Inc. v. Sale, 823 F. Supp. 1028 (E.D.N.Y. 1993) vacated by Stipulated
Order Approving Class Action Settlement Agreement (Feb. 22, 1994) [hereinafter
HCC], to support its grant of the preliminary injunction as to the Cuban migrants.
Whatever may be the effect in the Eastern District of New York of this now vacated
district court decision in HCC, it has no precedential value in this circuit. Much of
the reasoning in that decision is contrary to binding precedent in this circuit.
   9
     We are bound by precedent established by this court, by the Fifth Circuit prior to
October 1, 1981, and by the Supreme Court of the United States. See C.G. Willis,
Inc. v. Director, Office of Workers' Compensation Programs, 31 F.3d 1112, 1115 n.8
(11th Cir. 1994) ("Only the en banc court or the Supreme Court may overrule the
settled law of this circuit."); Bonner v. City of Prichard, 661 F.2d 1206, 1209, 1210
(11th Cir. 1981) (en banc) (adopting the decisions of the Fifth Circuit handed down
on or before September 30, 1981, as precedent in the Eleventh Circuit, reasoning
that "[s]tability and predictability are essential factors in the proper operation of the
rule of law."). We recognize no other legally binding precedent. While other circuit
and district courts may have considered similar issues, it is the case law of this
circuit which governs our decisions. Specifically, Haitian Refugee Ctr., Inc. v. Baker,
953 F.2d 1498 (11th Cir.) (per curiam), cert. denied, ___ U.S. ____, 112 S. Ct. 1245,
117 L. Ed. 2d 477 (1992) [hereinafter HRCII], Jean v. Nelson, 727 F.2d 957 (11th
Cir. 1984) (en banc) [hereinafter Jean I], aff'd on other grounds, 472 U.S. 846, 105
S. Ct. 2992, 86 L. Ed. 2d 664 (1985) [hereinafter Jean II], and the Supreme Court's

                                           21
conclude that the Cuban Legal Organizations, HRC, the individual Cuban

plaintiffs and the individual Haitian migrants cannot meet the first
prerequisite to the grant of a preliminary injunction, a showing of

"substantial likelihood of success on the merits [of their claims]," and thus,

are not entitled to injunctive relief. See Church, 30 F.3d at 1342.
1. Statutory and Constitutional Rights of Migrants in Safe Haven
      The Cuban migrants and the Haitian migrants are asserting statutory

rights under the Immigration and Naturalization Act, 8 U.S.C. §§ 1101-1503
("INA") and the Refugee Convention. The individual Cuban plaintiffs in safe
haven also assert rights under the Cuban Refugee Adjustment Act, 8 U.S.C.

§ 1255, and the Cuban Democracy Act, 22 U.S.C. §§ 6001-6010. The
individual Haitian unaccompanied minor plaintiffs assert rights against
discriminatory parole decisions under 8 U.S.C. § 1182. Additionally, the

individual Cuban plaintiffs advance claims to Fifth Amendment rights of due
process and the individual Haitian migrants are asserting Fifth Amendment
rights to due process and equal protection of the laws.

      a. Status of Guantanamo Bay

      The district court in this case relied upon Haitian Ctrs. Council, Inc. v.

Sale, 823 F. Supp. 1028 (E.D.N.Y. 1993), vacated by Stipulated Order
Approving Class Action Settlement Agreement (Feb. 22, 1994) [hereinafter

HCC], in entering its order granting the Cuban migrants meetings with

decision in Sale v. Haitian Ctrs. Council, Inc., ___ U.S. ____, 113 S. Ct. 2549, 125
L. Ed. 2d 128 (1993), guide and bind us here.

                                         22
lawyers upon request and barring repatriation of migrants without prior

legal consultation. In the HCC case, the New York district court found that
lawyers had a First Amendment right to free speech and association for
engaging in legal consultation10 at Guantanamo Bay because it was a naval
base over which the United States has "complete control and jurisdiction"
and "where the government exercises complete control over all means of

delivering communication." Id. at 1040. The district court here erred in
concluding that Guantanamo Bay was a "United States territory." October
31 Order at 9. We disagree that "control and jurisdiction" is equivalent to
sovereignty. See Agreement for the Lease to the United States of Lands in

Cuba for Coaling and Naval Stations, Feb. 26, 1903, U.S.-Cuba, T.S. No. 418

(distinguishing between sovereignty of the Republic of Cuba over the
leased land and the "control and jurisdiction" granted the United States),
reprinted in 6 Bevans 1113-15; cf. United States v. Spelar, 338 U.S. 217, 221-

22, 70 S. Ct. 10, 12, 94 L. Ed. 3 (1949) (construing the Federal Tort Claims

Act not to apply to an American military air base in Newfoundland because

the lease between Newfoundland and the United States "effected no
transfer of sovereignty with respect to the military bases concerned").

        The Cuban Legal Organizations and HRC attempt to circumvent
precedent in this circuit by arguing that Haitian Refugee Ctr., Inc. v. Baker,


   10
     The Eastern District of New York declined to decide whether the migrants at
Guantanamo Bay themselves had any First Amendment rights. HCC, 823 F. Supp.
at 1041.

                                       23
953 F.2d 1498 (11th Cir.) (per curiam), cert. denied, 112 S. Ct. 1245 (1992)

[hereinafter "HRC II"], in contrast with the instant case, dealt solely with
Haitians who were interdicted on the high seas and returned to Haiti by
United States Coast Guard cutters. However, we also addressed the claims

of Haitians who were interdicted on the high seas and then transported to

Guantanamo Bay. See HRC II, 953 F.2d at 1514; id. at 1516-17 (Hatchett, J.,

dissenting). Based upon our holding in HRC II, 953 F.2d at 1510, we again
reject the argument that our leased military bases abroad which continue
under the sovereignty of foreign nations, hostile or friendly, are
"functional[ly] equivalent" to being land borders or ports of entry of the

United States or otherwise within the United States.11 Therefore, any

statutory or constitutional claim made by the individual Cuban plaintiffs and

the individual Haitian migrants must be based upon an extraterritorial
application of that statute or constitutional provision.

        b.   Extraterritorial Application of Legislation and the Constitution




   11
     Panama regained sovereignty over the Panama Canal Zone and the area
where the United States maintains military installations by the Panama Canal Treaty
of 1977. Panama Canal Treaty, Sept. 7, 1977, U.S.-Pan., art. III, § 1, art. IV, § 2, 33
U.S.T. 39; Panama Canal Treaty, Implementation of Article IV, Sept. 7, 1977, U.S.-
Pan., art. I, annex A, 33 U.S.T. 307.

                                          24
        If the migrants have been provided rights by statute,12 we need not

reach the constitutional questions urged upon us. However, because the
Cuban Legal Organizations and HRC struggle to re-assert statutory claims

foreclosed by HRC II and Sale v. Haitian Ctrs. Council, Inc., ___ U.S. ____,
113 S. Ct. 2549, 125 L. Ed. 2d 128 (1993), and fail to assert new meritorious
statutory claims, we reach the constitutional issues as well.

        We decided in HRC II, 953 F.2d at 1510, and the Supreme Court
agreed in Sale, 113 S. Ct. at 2557-58, 2563, that the very same statutes and

treaties regarding repatriation, Article 33 of the Refugee Convention,13 and




   12
     Domestic legislation is not presumed to apply extraterritorially absent express
Congressional authorization. See Sale, 113 S. Ct. at 2561, 2562, 2567 ("Acts of
Congress normally do not have extraterritorial application unless such an intent is
clearly manifested. That presumption has special force when we are construing
treaty and statutory provisions that may involve foreign and military affairs for which
the President has responsibility.").
   13
     Article 33 of the Refugee Convention states in pertinent part that "[n]o
Contracting State shall expel or return ("refouler") a refugee in any manner
whatsoever to the frontiers of territories where his life or freedom would be
threatened on account of his race, religion, nationality . . . or political opinion."
Refugee Convention, supra, art. 33, 19 U.S.T. at 6276. We have held that this article
is not self-executing, but must be given force by enactment of domestic legislation.
Baker, 949 F.2d at 1110.

                                          25
the INA, specifically, 8 U.S.C. § 1253(h)14 and 8 U.S.C. § 1158(a)15 do not

apply extraterritorially. In HRC II, we unequivocally held that the interdicted
Haitians could not claim any rights under sections 1253(h) or 1158(a). We
further concluded that:

        the interdicted Haitians [on Coast Guard cutters and at
        Guantanamo Bay] have none of the substantive rights -- under
        . . . the 1967 United Nations Protocol Relating to the Status of
        Refugees, the Immigration and Naturalization Service
        Guidelines, the Refugee Act of 1980, the Immigration and
        Nationality Act, or international law -- that they claim for
        themselves or that the HRC claims for them.

HRC II, 953 F.2d at 1513 n.8 (emphasis added). These laws, which govern
repatriation of refugees, bind the government only when the refugees are
at or within the borders of the United States. See id. at 1509-10. Therefore,




   14
     Section 1253(h)(1), the domestic legislation implementing Article 33, provides
that "[t]he Attorney General shall not deport or return any alien . . . to a country if the
Attorney General determines that such alien's life or freedom would be threatened in
such country on account of race, religion, nationality . . . or political opinion."
Nothing in this statute extends its application "beyond the borders of the United
States." HRC II, 953 F.2d at 1509-10.
        The individual Cuban plaintiffs also assert rights under 8 U.S.C. §§
1101(a)(42), 1157(c), 1182, 1225, 1226, and 1362; however, because these
provisions merely supplement rather than address the questions presented to us, we
consider their claims as being made under § 1253(h) and § 1158(a).
   15
     Section 1158(a) provides that:
         The Attorney General shall establish a procedure for an alien
       physically present in the United States or at a land border or port of
       entry, irrespective of such alien's status, to apply for asylum, and the
       alien may be granted asylum in the discretion of the Attorney General if
       the Attorney General determines that such alien is a refugee within the
       meaning of section 1101(a)(42)(A) of this title.
§ 1158(a). We have found that the "clear meaning of this language" is that persons
interdicted before reaching the United States cannot base a right to asylum or
asylum processing on this provision. HRC II, 953 F.2d at 1510.

                                            26
the claims asserted by the migrants under the INA and under Article 33

continue to be untenable.
     The individual Cuban plaintiffs attempt to utilize the Cuban Refugee

Adjustment Act, 8 U.S.C. § 1255, and the Cuban Democracy Act, 22 U.S.C.

§§ 6001-6010, to assert the right of the Cuban migrants to seek parole and

asylum in the United States. While these acts acknowledge the political
climate in Cuba, provide for economic sanctions for dealing with Cuba, and

allow for certain rights for Cubans who reach the United States, they do not
address the rights of Cuban migrants to enter or to seek entry to the United
States initially, nor do they confer directly any rights upon the Cuban

migrants outside the United States. Hence, neither of these acts can be
relied upon by the individual Cuban plaintiffs to assert a right against
repatriation or to seek parole or asylum in the United States from safe

haven.
                             Right to Counsel
     The individual Cuban plaintiffs and the individual Haitian migrants
claim a due process right to obtain and communicate with legal counsel of

their choice regarding asylum application or parole in order to protect an
interest against being wrongly repatriated from safe haven. In order for the

migrants to have a right to counsel, they must first have a protectable

liberty or property interest. See Board of Regents v. Roth, 408 U.S. 564,
569-572, 92 S. Ct. 2701, 2705-06, 33 L. Ed. 2d 548 (1972). The Executive


                                    27
Branch has made the policy decision not to offer preliminary refugee

determination interviews, or "screening"16 to the Cuban or Haitian migrants.
In previous Haitian migrant cases, migrants who have been held to have a
liberty interest to which due process could attach had been "screened-in"

by the government. See HCC, 823 F. Supp. at 1042; Haitians Ctrs. Council,

Inc. v. McNary, 969 F.2d 1326, 1345 (2d Cir. 1992), vacated as moot sub nom.
Sale v. Haitians Centers Council, Inc., ___ U.S. ____, 113 S. Ct. 3028, 125 L.

Ed. 2d 716 (1993). In this case we need not decide whether any such
putative liberty interest arises from being "screened-in." As discussed
below, no such procedure was undertaken.

        The individual Cuban and Haitian plaintiffs have argued that the
processing which occurs when the migrants are brought into safe haven is
similar to the screening procedure which takes place when the government

attempts to discern if a migrant is a refugee. However, providing safe
haven residency is a gratuitous humanitarian act which does not in any way
create even the putative liberty interest in securing asylum processing that

the Second Circuit found that initial screening creates. See McNary, 969
F.2d at 1345 ("By these humanitarian actions alone [(rescuing the migrants


   16
     "Screening" is a preliminary process during which a determination may be made
that the migrant has a well-founded fear of persecution if repatriated. See Haitian
Ctrs. Council, Inc. v. McNary, 969 F.2d 1326, 1345 (2d Cir. 1992), vacated as moot
sub nom. Sale v. Haitian Ctrs. Council, Inc., ___ U.S. ____, 113 S. Ct. 3028, 125 L.
Ed. 2d 716 (1993). If the migrant is preliminarily ascertained to have a well-founded
fear of persecution if repatriated, the migrant is "screened-in." See id. If after an
interview, the determination is made that the migrant does not have such a fear,
then the migrant is "screened-out" and repatriated.

                                         28
from the sea and bringing them to Guantanamo Bay)], it does not appear

that the legal status of the aliens was altered. However, once the interdicted
persons have been 'screened in' the appellants[] . . . can fairly be said to

have established a reasonable expectation in the 'screened in' plaintiffs in

not being wrongly repatriated . . . ."). We also note that the district court

mistakenly relied upon the HCC case, because that case addressed only the
plight of Haitian migrants who had been "screened in" as possible refugees.
HCC, 823 F. Supp. at 1041 ("Here, the Haitian Service Organizations have
been retained by the Screened In Plaintiffs and have asserted a right to

speak with their clients, the screened-in Haitians." (emphasis added)). The
migrants in this case have not been "screened in" or otherwise processed

for asylum. By bringing the migrants to safe haven, the government has
not created any protectable liberty or property interest against being
wrongly repatriated and the migrants may not rest a claim of right of

counsel and information on the due process clause.
               Unaccompanied Minor Haitians' Right to Parole

        The individual unaccompanied minor Haitian migrants are asserting
statutory and constitutional equal protection claims to be paroled into the

United States on the same basis that unaccompanied minor Cubans have
been or may be paroled into the United States.17 The unaccompanied minor


   17
     "Parole is an act of extraordinary sovereign generosity, since it grants
temporary admission into our society to an alien who has no legal right to enter . . .
." Jean I, 727 F.2d at 972.

                                          29
Haitian migrants claim that the Attorney General has abused her discretion

under the INA, 8 U.S.C. § 1182,18 by paroling in Cuban unaccompanied
minors but not Haitian unaccompanied minors. While this claim is not
dependent upon the extraterritorial application of the statute, it fails

nonetheless. We agree with our en banc court's statement in Jean v.

Nelson, 727 F.2d 957, 981-82 (11th Cir. 1984) (en banc) [hereinafter "Jean I"],

aff'd on other grounds, 472 U.S. 846, 105 S. Ct. 2992, 86 L. Ed. 2d 664 (1985)
[hereinafter "Jean II"], that "there is little question that the Executive has the

power to draw distinctions among aliens based on nationality." Jean I, 727
F.2d at 978 n.30; see generally, Exec. Order No. 12,711, 55 Fed. Reg. 13,897
(1990), reprinted in 8 U.S.C. § 1157. This authority extends both to the
President of the United States and the Attorney General.19 Jean I, 727 F.2d

at 978. Aliens may be excluded or denied parole on grounds that might be

"suspect in the context of domestic legislation," because "there are


   18
    Section 1182(d)(5)(A) provides in part:
      The Attorney General may . . . in his discretion parole into the United
      States temporarily under such conditions as he may prescribe for
      emergent reasons or for reasons deemed strictly in the public interest
      any alien applying for admission into the United States . . . .
§ 1182(d)(5)(A).
   19
      We note, however, that in the Supreme Court's affirmance of Jean I, its holding
was limited to whether "'low-level . . . government officials [may] act in such a
manner which is contrary to federal statutes . . . and the directions of the President
and the Attorney General, both of whom provided for a policy of non-discriminatory
enforcement.'" Jean II, 472 U.S. at 853, 105 S. Ct. at 2996 (first omission
added)(quoting Brief for Pet'rs at 37). While we held in Jean I that lower-level
Immigration and Naturalization Service officials could not disregard the orders of
their superiors, here we are faced with the extensive authority of the Attorney
General and the President to make distinctions on the basis of citizenship and the
political climate of the alien's homeland.

                                          30
apparently no limitations on the power of the federal government to

determine what classes of aliens will be permitted to enter the United States
or what procedures will be used to determine their admissibility." Id. at 965

n.5.    Here, the Attorney General has exercised her discretion on the
legitimate basis of the very different political climates in Haiti, under the

newly restored democratic President Jean-Bertrand Aristide on the one

hand, and in Cuba, under the regime of Fidel Castro on the other. See
Garcia-Mir v. Smith, 766 F.2d 1478, 1492 (11th Cir. 1985) (per curiam)
(holding Attorney General need only assert a "'facially legitimate and bona

fide'" reason for a parole decision (quoting Jean I, 727 F.2d at 977)), cert.
denied, 475 U.S. 1022, 106 S. Ct. 1213, 89 L. Ed. 2d 325 (1986). Thus, we
hold that the statutory claims made by the unaccompanied minor Haitian

migrants are without merit and cannot justify an injunction directing the
government to parole them into the United States. Because we conclude

that the statute alleged does not protect the unaccompanied Haitian minors,
we address their constitutional equal protection claim.
        In Jean I, we held that unadmitted and excludable aliens "cannot claim
equal protection rights under the Fifth Amendment, even with regard to

challenging the Executive's exercise of its parole discretion." 727 F.2d at
970 (emphasis added).20 The plaintiffs in Jean I could not "challenge the

   20
    Although the Supreme Court held that we should not have reached the
constitutional issue in that case because "the current statutes and regulations
provide petitioners with nondiscriminatory parole consideration -- which is all they
seek to obtain by virtue of their constitutional argument," Jean II, 472 U.S. at 854-55,

                                          31
decisions of executive officials with regard to their applications for

admission, asylum, or parole, on the basis of the rights guaranteed by the
United States Constitution," id. at 984, because they had "no constitutional

rights with regard to their applications," id. at 968; accord Landon v.
Plasencia, 459 U.S. 21, 32, 103 S. Ct. 321, 329, 74 L. Ed. 2d 21 (1982) ("[T]he

power to admit or exclude aliens is a sovereign prerogative."); cf. Perez-
Perez v. Hanberry, 781 F.2d 1477, 1479 (11th Cir. 1986) ("The world is not

entitled to enter the United States as a matter of right."). The individual
unaccompanied Haitian migrants here, who are outside the borders of the
United States, can have no greater rights than aliens in Jean I who were

physically present in the United States. See Landon, 459 U.S. at 32, 103 S.
Ct. at 329 ("[H]owever, once an alien gains admission to our country and

begins to develop the ties that go with permanent residence his
constitutional status changes accordingly.").

       In HRCII, we concluded that the interdicted Haitians on Coast Guard
cutters and at Guantanamo Bay did not possess any of the statutory rights

they claimed under the INA and the Refugee Convention, or the
constitutional rights they claimed under the due process clause of the Fifth

Amendment, and the First Amendment. HRC II, 953 F.2d at 1503, 1511 n.6
105 S. Ct. at 2997, our en banc holding in that case regarding the constitutional
issue remains viable as the Supreme Court did not vacate the opinion but affirmed
and remanded on alternative grounds. See also Perez-Perez v. Hanberry, 781 F.2d
1477, 1479 (11th Cir. 1986) (dictum); Garcia-Mir v. Smith, 766 F.2d 1478, 1484
(11th Cir. 1985) (per curiam) (dictum); Jean v. Nelson, 863 F.2d 759, 770 (11th Cir.
1988) (dictum), aff'd, 496 U.S. 154, 110 S. Ct. 2316, 110 L. Ed. 2d 134 (1990).

                                         32
(agreeing with the district court that the Haitian migrants had no

"correlative First Amendment rights of their own"). Our decision that the
Cuban and Haitian migrants have no First Amendment or Fifth Amendment

rights which they can assert is supported by the Supreme Court's decisions

declining to apply extraterritorially either the Fourth Amendment, United
States v. Verdugo-Urquidez, 494 U.S. 259, 274-75, 110 S. Ct. 1056, 1066, 108
L. Ed. 2d 222 (1990) (rejecting Fourth Amendment limits to search and
seizure of property owned by a non-resident alien conducted in Mexico by

United States agents), or the Fifth Amendment, Johnson v. Eisentrager, 339
U.S. 763, 784, 70 S. Ct. 936, 947, 94 L. Ed. 1255 (1950) (rejecting claim that

aliens outside the sovereign territory of the United States are entitled to
Fifth Amendment rights). Cf. Reid v. Covert, 354 U.S. 1, 77 S. Ct. 1222, 1 L.
Ed. 2d 1148 (1957) (plurality opinion) (holding the right to a jury trial applies

to an American citizen abroad being tried by a United States military court
(narrowest holding)). Clearly, aliens, outside the United States, cannot

claim rights to enter or be paroled into the United States based on the

Constitution.
      Therefore, any right to equal protection of the laws, due process, or

rights under the INA or the Refugee Convention now asserted by the Haitian
and Cuban migrants are not cognizable. Thus, neither group of migrants

could have a "substantial likelihood of success on the merits" which is a




                                       33
necessary predicate to the grant of injunctive relief. The district court erred

in granting relief to the individual Cuban and Haitian migrants.
2. First Amendment Rights of the Cuban Legal Organizations and HRC
        Both the Cuban Legal Organizations and HRC claim a First

Amendment right to freedom of association with the migrants and free
speech such that the government must provide the lawyers access to

clients and any other migrants who request counsel. In HRC II, we held that
the two primary First Amendment cases recognizing a First Amendment
right for a lawyer to solicit a client for the purpose of engaging in litigation
as a form of political expression, NAACP v. Button, 371 U.S. 415, 83 S. Ct.
328, 9 L. Ed. 2d 405 (1963), and In re Primus, 436 U.S. 412, 98 S. Ct. 1893, 56
L. Ed. 2d 417 (1978), "recognize a narrow First Amendment right to

associate for the purpose of engaging in litigation as a form of political

expression." HRC II, 953 F.2d at 1513 (emphasis added). However, we
concluded that "[t]his right is predicated upon the existence of an

underlying legal claim that may be asserted by the potential litigant . . . ."
Id. (emphasis added).21




   21
     Button and In re Primus "do not recognize a right of access to persons properly
in government custody," HRC II, 953 F.2d at 1512, which is what the Cuban Legal
Organizations and HRC have requested. The lawyers' claims under the First
Amendment do not require that the government assist it in communicating with
clients or potential clients in safe haven. Id. at 1513. Although the attorneys argue
that they require no financial assistance or transportation from the government, for
the lawyers to meet with their clients, assistance is necessarily required in providing
access to the base, meeting areas, accommodations and security.

                                          34
     Neither the Cuban nor the Haitian migrants have any of the statutory

or constitutional rights claimed here which might sustain the attorneys'
claims to right of association, and "associational freedom in no way implies

a right to compel the Government to provide access to those with whom

one wishes to associate." Id. Hence, it would not only be improper, but
also "nonsensical," for us to hold today that attorneys for either migrant
group suddenly possess "a right of access to the interdicted [migrants] for

the purpose of advising them of their legal rights." Id.
     Because under precedent of this circuit, neither the migrants nor the

lawyers may assert First Amendment rights of association and speech in
this context, we need not determine whether the government engaged in

any viewpoint-based discrimination in denying the Cuban Legal
Organizations and HRC access while granting humanitarian organizations
access. Providing humanitarian organizations access to the migrants does

not, without more, create a First Amendment right to that access for those
humanitarian organizations or for the Cuban Legal Organizations and HRC.
If the First Amendment does not apply to the migrants or to the lawyers at

Guantanamo Bay, the government cannot be engaging in impermissible
viewpoint-based discrimination by restricting association between the

migrants and counsel. Cf. Perry Educ. Ass'n v. Perry Local Educators'
Ass'n, 460 U.S. 37, 44, 46, 103 S. Ct. 948, 954, 955, 74 L. Ed. 2d 794 (1983)

(holding first that the First Amendment applied to teachers' mailboxes in a


                                     35
public school, but that the "'First Amendment does not guarantee access

to property simply because it is owned or controlled by the government,'"
and that there was no First Amendment right to access to the mailboxes

(quoting United States Postal Serv. v. Council of Greenburgh Civic Ass'ns,
453 U.S. 114, 129, 101 S. Ct. 2676, 2684, 69 L. Ed. 2d 517 (1981))).22 For the

above reasons, an injunction requiring the government to provide
reasonable and meaningful access of legal counsel to the migrants in the

safe haven, based on First Amendment rights of the attorneys is not

justified.
3. Disclosure of Haitian Migrants' Identities
        HRC contends that the government's refusal to disclose the identities
of Haitian migrants at Guantanamo Bay violates HRC's First Amendment



   22
     We recognize that the HCC court found that "First Amendment [is] applicable to
U.S. conduct on a military base." 823 F. Supp. at 1040. The court cited Flower v.
United States, 407 U.S. 197, 198-99, 92 S. Ct. 1842, 1843-44, 32 L. Ed. 2d 653
(1972) (per curiam) for this proposition. From our reading of Flower we find it is
clearly distinguishable. The military base in question in Flower was Fort Sam
Houston in San Antonio, Texas; not Guantanamo Bay or an installation in Panama.
There, a civilian (an American citizen) was arrested for distributing leaflets on an
road within the fort. The Supreme Court found that the road was essentially a public
one as there was "no sentry post or guard at either entrance or anywhere along the
route," Flower, 407 U.S. at 198, 92 S. Ct. at 1843 (quoting United States v. Flower,
452 F.2d 80, 90 (5th Cir. 1972) (Simpson, J. dissenting)), and more than 15,000
cars travelled through the fort each day via this road. These are facts not remotely
analogous to the access policies at Guantanamo Bay, Cuba, or presumably at the
installations in Panama. Moreover, the Supreme Court has recognized the limited
nature of its holding in Flower. See Greer v. Spock, 424 U.S. 828, 835, 96 S. Ct.
1211, 1216, 47 L. Ed. 2d 505 (1976); U.S. v. Albertini, 472 U.S. 675, 684-86, 105 S.
Ct. 2897, 2904-05, 86 L. Ed. 2d 536 (1985); see also M.N.C. of Hinesville, Inc. v.
U.S. Dept. of Defense, 791 F.2d 1466, 1473 n.3 (11th Cir. 1986). Hence, we are of
the opinion that this case does not stand for the proposition that the First
Amendment necessarily applies at American military bases located in foreign
countries.

                                        36
rights to freedom of association and violates the Haitian migrants' rights to

equal protection of the laws and rights under the INA and international law.
The district court, without stating its reasons, ordered that the government

provide HRC a list of all Haitian migrants in safe haven. As decided above,

the Haitian migrants in safe haven cannot claim the rights and privileges of

the statutes enumerated or of the Constitution with respect to a right to
counsel, their repatriation or parole into the United States. Thus, they

cannot succeed on any claim that they have rights which are being violated
by failure to disclose their identities to HRC. What remains then is a
request by HRC that the government release information. Such a claim is

typically made under the Freedom of Information Act; however, no claim
has been made under the Act here. Instead, this claim is constitutional in
nature. The Supreme Court has held that there is "no discernible basis for

a constitutional duty [on the government] to disclose, or for standards
governing disclosure of or access to information." Houchins v. KQED, Inc.,
438 U.S. 1, 14, 98 S. Ct. 2588, 2596, 57 L. Ed. 2d 553 (1978) (plurality

opinion). "This Court has never intimated a First Amendment guarantee of
access to all sources of information within government control." Id. at 9,
98 S. Ct. at 2593-94. Because there is no authority for us to compel

disclosure of the Haitian migrants' identities, we cannot force the

government to provide HRC with access to the list of Haitian migrants in

safe haven. See id.


                                     37
                             III. CONCLUSION

      While we have determined that these migrants are without legal rights
that are cognizable in the courts of the United States, we observe that they

are nonetheless beneficiaries of the American tradition of humanitarian

concern and conduct. In the context of the refugees' world of today (e.g.,

Bosnia and Rwanda) this is significant. While these migrants are faced with
difficult conditions, the demonstrated concern of groups like the Cuban

Legal Organizations and HRC and the goodwill of their military rescuers and
caretakers will hopefully sustain and reassure them in their quest for a
better life.

      Nevertheless, we cannot contravene the law of this circuit and of the
Supreme Court of the United States in order to frame a legal answer to what
is traditionally and properly a problem to be addressed by the legislative

and executive branches of our government. See Perez-Perez, 781 F.2d at
1479. "Although the human crisis is compelling, there is no solution to be

found in a judicial remedy." Sale, 113 S. Ct. at 2567 (quoting Haitian

Refugee Ctr. v. Gracey, 809 F.2d 794, 841 (D.C. Cir. 1987) (Edwards, J.,
concurring)). For the foregoing reasons, the preliminary injunctions issued

by the district court and dated October 31, 1994, November 22, 1994, and
November 28, 1994, together with our December 19 Order, are hereby

DISSOLVED and these cases are REMANDED to the district court with

direction to dismiss the plaintiffs' claims.


                                      38